PER CURIAM:
This claim was submitted for decision upon the pleadings. The claimant seeks payment for services furnished to the respondent in the amount of $732.76.
The respondent admits the validity and amount of the claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the obligation could have been paid.
The Court finds that an award cannot be made, based on the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.